

116 S2708 IS: Threat Information Protocol for Sharing Act of 2019
U.S. Senate
2019-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2708IN THE SENATE OF THE UNITED STATESOctober 24, 2019Mr. Scott of Florida (for himself, Mr. Johnson, and Mr. Lankford) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo improve communication between the Federal Bureau of Investigation and State law enforcement
			 agencies.
	
 1.Short titleThis Act may be cited as the Threat Information Protocol for Sharing Act of 2019.
 2.DefinitionsIn this Act: (1)Appropriate recipientsThe term appropriate recipients, with respect to a State, means—
 (A)the primary law enforcement agency of the State; and (B)the State fusion center (as described in section 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h)).
 (2)BureauThe term Bureau means the Federal Bureau of Investigation. (3)Criminal eventThe term criminal event means a misdemeanor or felony offense under Federal or State law resulting in a criminal arrest recorded in the National Crime Information Center of the Bureau.
 (4)National tip lineThe term national tip line, with respect to the Bureau, means— (A)the online electronic tip form maintained by the Bureau; and
 (B)any toll-free telephone number maintained by the Bureau. (5)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, and any other territory or possession of the United States.
			3.FBI monthly report to States
 (a)In generalNot later than 180 days after the date of enactment of this Act, and each month thereafter, the Director of the Bureau shall submit to the appropriate recipients for a State a report that describes all information received by the Bureau through the national tip line relating to an individual or threat in the State during the preceding month.
 (b)ContentsThe report submitted to the appropriate recipients for a State under subsection (a) shall contain all information provided to the Bureau through the national tip line relating to an individual or threat in the State, including—
 (1)the name of each individual identified; (2)the nature of each threat reported;
 (3)the location of each threat reported; (4)the date on which the Bureau received the information; and
 (5)the action taken by the Bureau, if any. 4.Program integrity and accountability (a)Annual reportingNot later than 1 year after the date of enactment of this Act, and each year thereafter, the Director of the Bureau shall submit to Congress a report detailing, for the preceding year—
 (1)the total number of reports received through the national tip line relating to an individual or threat; and
 (2)the total number of reports submitted to the appropriate recipients for each State under section 3(a).
 (b)Accountability reportingNot later than September 30 of the year beginning after the date of enactment of this Act, and each year thereafter, the Director of the Bureau shall submit to Congress a report detailing, for the preceding year—
 (1)the total number of criminal events that took place during the year involving an individual or threat that had been the subject of a report received through the national tip line prior to the criminal event;
 (2)any action taken by the Bureau— (A)after the Bureau received a report described in paragraph (1); and
 (B)before the related criminal event described in paragraph (1) occurred; and (3)for each criminal event described in paragraph (1) with respect to which the Bureau did not take action after receiving the related report and before the criminal event occurred, the accountability measures employed by the Bureau to address the failure to investigate the report, including any discipline, suspension, or termination of an employee of the Bureau.
				(c)Government Accountability Office report
 (1)ReviewNot later than 60 days after the date of enactment of this Act, the Comptroller General of the United States shall initiate a review of the processes and procedures of the Bureau relating to the operation of the national tip line.
 (2)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report based on the review conducted under paragraph (1) that includes—
 (A)the manner in which the Bureau catalogues or records information upon receipt through the national tip line;
 (B)the manner in which the Bureau evaluates information described in subparagraph (A) for further review;
 (C)the frequency with which the evaluation of information described in subparagraph (B) leads to further review or investigation by the Bureau or appropriate recipients for a State;
 (D)the manner in which the Bureau refers information to appropriate recipients for a State for further review or investigation; and
 (E)any recommended improvements to the processes and procedures of the Bureau relating to the operation of the national tip line.